Citation Nr: 0507319	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  03-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from November 1972 to 
January 1976, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A BVA decision dated in September 1980 denied service 
connection for an acquired psychiatric disorder.  

3.  The evidence received sine the September 1980 BVA 
decision, by itself, or in conjunction with the previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1980 BVA decision, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2004).  

2.  The evidence received subsequent to the Board's September 
1980 decision is not new and material, and the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
March 2003 rating decision, as well as the Statement of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons why his claim was denied.  In 
addition, a letter dated in September 2002 specifically 
informed the veteran of the substance of the VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that four elements were required for proper 
VCAA notice.  That notice must inform a claimant of:  (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that a claimant provide any evidence in the claimant's 
possession that pertains to their claim.  Here, the RO 
clearly met the first 3 of the 4 notice requirements in 
connection with the issue on appeal.  Likewise, the September 
2002 letter also satisfied the fourth element because the RO 
notified the veteran to submit any additional evidence he may 
have or know about for the VA's consideration in support of 
his appeal.  The Board would also observe that the VCAA 
letter was provided to the veteran prior to the initial 
unfavorable decision in this case as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
are associated with the claims file, as are VA and private 
medical records identified by the veteran.  The veteran has 
not made the Board aware of any additional evidence it needs 
to be obtained prior to appellate review.  While the Board 
acknowledges that the veteran has requested that he be 
afforded a VA examination in connection with his current 
claim, such an examination is permitted only after new and 
material evidence is presented or secured to reopen the 
previously denied claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c) (4) (iii).  Since, as indicated above, new and 
material evidence has not been submitted to reopen a 
previously denied claim, a VA examination is not permitted.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

The veteran essentially contends that he has a psychiatric 
disorder that is related to his period of military service.  
He asserts that the evidence demonstrates that prior to 
service he had no psychiatric disorder and that during 
service he had the onset of psychiatric symptomatology.  It 
is pointed out that he received psychiatric treatment within 
one year of his separation from service and that recently 
dated evidence showed that he was transferred from a 
correctional institute to the Colorado State Hospital for a 
disorder diagnosed as schizophrenia, schizo-affective type.  
Therefore, it is asserted that the evidence associated with 
the claims file subsequent to the September 1980 BVA decision 
is sufficient to reopen the previously denied claim, and that 
the evidence as a whole warrants a favorable decision on the 
claim for service connection for a psychiatric disorder.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for certain chronic diseases, such as a psychosis, 
when such disease is manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, in the 
field of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior will be accepted as showing preservice 
origin.  Furthermore, personality disorders as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. 
§ 3.303(c).  

The Board notes that the veteran's claim for service 
connection for a psychiatric disorder was previously 
considered and denied by the BVA in a decision dated in 
September 1980.  In that decision the Board's Findings of 
Fact indicated that an acquired psychiatric disability was 
not present during service and had not been reported to be 
present since service and that the manifestations and 
symptomatology reported during service were that of a 
schizoid personality, which was the only psychiatric disorder 
diagnosed after service.  The Board concluded that the 
veteran did not have an acquired psychiatric disability which 
was incurred in or aggravated during service and that the 
personality disorder diagnosed shortly after service was not 
a disability as the term is used under applicable 
legislations pertaining to service connection.  In that 
decision the Board reviewed the veteran's service medical 
records and records of the veteran's hospitalization at the 
Colorado State Hospital in June 1976 and August 1977.  The 
veteran was provided a copy of that decision and that 
decision represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

In August 2002, the veteran requested that his claim for 
service connection for a psychiatric disorder be reopened.  
As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

The evidence associated with the claims file since the 
September 1980 BVA decision consists of additional statements 
from the veteran; a form titled "Transfer of Patient or 
Inmate" from the Colorado Department of Institutions 
pertaining to the veteran dated in May 1976; VA outpatient 
treatment records dated in 1999; and 
psychological/psychiatric evaluations dated in 2000 from the 
Franklin County Correctional Facilities.  

The VA outpatient treatment records dated in 1999 and the 
records dated in 2000 from the Franklin County Correctional 
Facilities are new evidence, in that they were not previously 
physically of record at the time of the September 1980 BVA 
decision.  However, that evidence is not "material 
evidence" because the evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
The additional evidence does no more than document 
psychiatric treatment and evaluations decades following the 
veteran's separation from service and none of the evidence in 
any way suggests that the veteran has a psychiatric disorder 
that was manifested during or related to service, or that 
schizophrenia was manifested within one year of separation 
from service.  

Similarly, the May 1976 record of Transfer of Patient or 
Inmate from the State of Colorado pertaining to the veteran 
is new evidence, in that it was not previously physically of 
record.  And on first review that record may appear to be 
"material evidence" because it contains a diagnosis of 
"schizophrenia, schizo-affective type, depressed" that is 
dated within the one-year presumptive period following the 
veteran's January 1976 separation from service.  However, the 
Board is of the opinion that this item of evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  In this regard, that record reflects that the veteran 
was transferred to the Colorado State Hospital for 
psychiatric evaluation and a record of that hospitalization 
as a result of that transfer was previously of record and 
considered by the Board in its September 1980 decision.  

In this regard, the final summary of the veteran's 
hospitalization between June and September 1976 reflects that 
he was an institutional transfer from the Colorado State 
Penitentiary and that following the hospitalization the 
provisional and final diagnosis was a personality disorder, 
schizoid personality.  Thus, while the information provided 
from the Correctional facility may have reflected a diagnosis 
of schizophrenia, schizo-affective type, the record 
considered at the time of the September 1980 BVA decision 
clearly demonstrated that the veteran did not have 
schizophrenia, but rather had a personality disorder, a 
diagnosed disorder that is not a disability within the 
meaning of applicable legislation providing for VA 
compensation benefits.  Simply put, the record of transfer of 
the veteran to the Colorado State Hospital, even reflecting a 
diagnosis of schizophrenia within the presumptive period, 
does not raise a reasonable possibility of substantiating the 
claim when the records of the subsequent hospitalization 
resulting from that transfer clearly reflect that he did not 
have schizophrenia.  As such, this additional item of 
evidence is not both new and material.  

As for the veteran's statements submitted in connection with 
his current claim, they are not new and material.  The 
factual question of whether the veteran had an acquired 
psychiatric disorder, as opposed to a personality disorder, 
and whether or not that disorder was in any way related to 
service, are medical questions that require medical expertise 
to answer.  Although the Board does not doubt the veteran's 
belief that he has a psychiatric disorder that had its onset 
during service, the veteran is not a medical professional 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the previously denied claim.  
The additional evidence received since the September 1980 BVA 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds there is no basis to reopen the claim for service 
connection for an acquired psychiatric disorder and service 
connection remains denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, service connection for an acquired 
psychiatric disorder remains denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


